DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5 have been amended.  Claim 12 is cancelled.  New claims 19-21 are added.   Claims 1-11, and 13-21 are pending, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. David Kempe on 01/20/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 by deleting the rejected term “preferably” obviates the rejection.  The rejection is withdrawn.
In addition, since rejected claim 12 drawn to “use claim” has been cancelled by Applicant, the rejection is moot.

Claim rejection under 35 U.S.C.§101
 
Since Applicant has canceled the rejected claim 12, the rejection is moot.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendments to claims 1-2 by further limiting the at least one active agent of group (II), wherein the active agent includes (II-1) methiocarb.  However, the amendments fail to overcome the rejection because previously cited the `898 publication (claim 13) also teaches an active compound combination comprising at least one N-arylamidine-substituted trifluoroethyl 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 with the specific example the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    426
    media_image2.png
    Greyscale
(col. 113 and [0804]) and at least one active compound of group (II) of (II-1) Methiocarb. Therefore, the `898 publication anticipates Applicant’s claims 1-2.   In addition, the rejection over claims 6-11, and 13-18 are are maintained. 
However, Applicant’s amendment overcomes the rejection of claims 3-4.  The rejection of claims 3-4 is withdrawn. 

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment to claim 5 fails to overcome the rejection.   The rejection is maintained.

Non-status double patenting rejection
 
Applicant’s amendment fails to overcome the rejections.  Specifically, claim 9 of US 9,642,363 (the `363 patent) also discloses the additional active compound is methiocarb. 
In addition, Applicant fails to respond to the other ODP rejections.   The rejections are maintained. 

The following rejection is necessitated by the amendment filed on 01/20/2022.
Claim Rejections - 35 USC § 102 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, and 13-18are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0315898 (“the `898 publication”) to Koehler et al. published on October 23, 2014.

Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc.  In addition, the `898 publication discloses the 
    PNG
    media_image2.png
    202
    426
    media_image2.png
    Greyscale
(col. 113 and [0804]), which reads on both the formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 of Applicant’s claim 13, and the compounds of formula (I) of Applicant’s claim 1.   Therefore, the `898 publication anticipates claim 1. 
 Please note:  Since claim 1 contains numerous distinct second active compounds of group (II), not all the second active compounds of group (II) are searched.  

In terms of claim 2 wherein further selected from (II-1) Methiocarb, see claim 13 of the `898 publication.
In terms of claim 6 drawn to a method for controlling an animal pest by acting the composition, see claim 16 of the `898 publication.  
In terms of claim 7 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
In terms of claim 8 drawn to a method for controlling a microbial pest by acting the composition, see [0314 and 365] of the `898 publication. 
In terms of claim 9 drawn to a method for controlling a nematode by acting the 
In terms of claim 10 drawn to a method for plant-strengthening, see [0004] of the `898 publication. 
In terms of claims 11 and 18 drawn to a method for transgenic seed treatment, see [0285 and 0360] of the `898 publication. 
In terms of claim 13 drawn to a method of use the active compound combination on an animal or a microbial pests, see [0365] of the `898 publication.   
In terms of claim 14 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect or acarid pest, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
In terms of claim 15 drawn to a process for preparing a crop protection agent, see claim 15 of the `898 publication.  
In terms of claim 16 drawn to a method for treating a plant or parts thereof selected from the group consisting of citrus, pome fruits, stone fruits, tropical fruits, nuts, berries, vegetables, cotton, soybean, grape, tea, coffee, maize, rice, and ornamentals, see claim 16 and [0365] of the `898 publication. 
In terms of claim 17 drawn to use of the active compound combination on transgenic plants, see [0360] of the `898 publication.  
 
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the `898 publication in view of U.S. 8,946,234 (“the `234 patent”), and WO2013/092350 (“the `350 publication”).

Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc.  In addition, the `898 publication discloses the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    426
    media_image2.png
    Greyscale
(col. 113 and [0804]), which reads on both the formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 of Applicant’s claim 13, and the compounds of formula (I) of Applicant’s claim 1.   Furthermore, the `898 publication teaches the compounds of the formula (I) optionally comprise diastereomers or enantiomers and also rotamers, tautomers and salts of the compounds of the formula (I).  Applicant’s specification admits that the separation of the racemate into the individual enantiomers is known from the literature (cf. WO 2013/092350) cited hereby.

The difference between instant claims 1-11, 13-18, and 21 and the `898 publication is that the prior art does not specifically teach a combination of the 1st active compound 
    PNG
    media_image2.png
    202
    426
    media_image2.png
    Greyscale
and the 2nd compound of Group (II) of Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc. in a single example.  Instead, Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc.  In addition, the `898 publication discloses the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    426
    media_image2.png
    Greyscale
(col. 113 and [0804]), which reads on both the formula (I) 
    PNG
    media_image1.png
    209
    293
    media_image1.png
    Greyscale
 of Applicant’s claim 13, and the compounds of formula (I) of Applicant’s claim 1. One ordinary skilled in the art would have known the combined composition st and 2nd active compounds.  In addition, the specific 1st and 2nd active compounds of claimed composition are also disclosed in the same prior art.
  In terms of claim 3, the `898 publication does not teach the compound of formula (IIa) 
    PNG
    media_image3.png
    140
    395
    media_image3.png
    Greyscale
.  However, the `234 patent teaches said compound (Ik-84) is used for controlling animal pests, see TABLE 6, cols. 119-120, and claim 1 of the `234 patent . 
In terms of claim 4, the `898 publication teaches Bacillus firmus is used as active pesticidal compound [0337] and claim 13.
In terms of claims 5 and 21, the active compound of the formula (I) is present in form of its (+) enantiomer, or is present in form of a mixture of its (+) enantiomer and its (-) enantiomer which is enriched in the (+) enantiomer, preferably in a mixing ratio of at least 60:40 (+):(-) enantiomer,  the `898 publication does teach the compounds of the formula (I) optionally comprise enantiomers, and the `350 publication teaches the separation of the racemate into the individual enantiomers.   One ordinary skilled in the art would be motivated to try to apply the compounds of the formula (I) comprise enantiomers to make an active compound composition, which would be Obvious-to-Try with a reasonable chance of success.
In terms of claim 6 drawn to a method for controlling an animal pest by acting the composition, see claim 16 of the `898 publication.  
In terms of claim 7 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
microbial pest by acting the composition, see [0314 and 365] of the `898 publication. 
In terms of claim 9 drawn to a method for controlling a nematode by acting the composition, see [365] of the `898 publication. 
In terms of claim 10 drawn to a method for plant-strengthening, see [0004] of the `898 publication. 
In terms of claims 11 and 18 drawn to a method for transgenic seed treatment, see [0285 and 0360] of the `898 publication. 
In terms of claim 13 drawn to a method of use the active compound combination on an animal or a microbial pests, see [0365] of the `898 publication.  
In terms of claim 14 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect or acarid pest, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
In terms of claim 15 drawn to a process for preparing a crop protection agent, see claim 15 of the `898 publication.  
In terms of claim 16 drawn to a method for treating a plant or parts thereof selected from the group consisting of citrus, pome fruits, stone fruits, tropical fruits, nuts, berries, vegetables, cotton, soybean, grape, tea, coffee, maize, rice, and ornamentals, see claim 16 and [0365] of the `898 publication. 
In terms of claim 17 drawn to use of the active compound combination on transgenic plants, see [0360] of the `898 publication.   

Claim Objection
Claims 2-11, and 13-21 are objected to as being dependent upon a rejected base claim 1. 
Please note:  Not all claimed subject matter of Claims 1-11, and 13-21 have been searched, including new claims 19-20 

	
Conclusions
Claims 1-11, 13-18, and 21 are rejected.
Claims 2-11, and 13-21 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731